Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Souders et al (US 5591289) in view of Mori et al (US 2015/0133019, newly cited, English equivalent to Chinese Patent ‘826, previously cited) for the same reasons as expressed in paragraph 3 of the Office action dated December 24, 2021 further taken with any one of Battersby (US 3437063, newly cited), Korean Patent 20140028960 (newly cited, machine translation provided), Japanese Patent 10-298271 (newly cited, machine translation provided) or Japanese Patent 10-289828 (newly cited, machine translation provided).
The references to Souders et al and Mori are cited for the same reasons as previously noted in the Office action dated December 24, 2021 (noting that Mori is the English equivalent to the Chinese Patent previous cited and applicant is referred specifically to paragraphs [0037], [0040], and [0042]). The applicant is advised that the low melting point sheath suggested by Mori included copolyesters of terephthalic acid, adipic acid and ethylene glycol, however there is no mention of a specific molar ratio for the acid components therein and there is no express evidence that one would have picked and chosen the two acid components from the list for use in the low melting point component of the core/sheath filaments therein. 
The references to any one of Battersby (column 4, lines 2-8, column 4, lines 29-51, a lower temperature melting point copolyester adhesive (including ethylene glycol, terephthalic acid and adipic acid was provided where the molar ratio of terephthalic acid to adipic acid was 50-70: 8-25 where the adipic acid was specifically added in an amount suitable to control the melting temperature of the adhesive material in lowering it), Korean Patent 20140028960 (low melting temperature copolyester formed for a binder fiber from polymerization of ethylene glycol with terephthalic acid and adipic acid, see the middle paragraph on page 2 of the translation, paragraph [0026], [0027], [0042], and the examples therein, noting that the adipic acid was added in order to regulate the melting temperature of the low melting point copolyester therein and that the molar ratio of terephthalic acid to adipic acid was 75-95:1-10 which encompassed applicant’s range), Japanese Patent 10-298271 (the use of ethylene glycol with terephthalic acid and adipic acid wherein the molar ratio for adipic acid was between 10-40 mole percent (see paragraph 4 of the second page of the machine translation (believed to be paragraph [0013] of the document) and the examples 1-6 therein where the low melting point sheath of the bicomponent fibers (formed as core/sheath fibers in the examples) was formed from ethylene glycol with terephthalic acid and adipic acid in the claimed molar ratio and the conjugate core/sheath filaments were used for bonding the nonwoven together) or Japanese Patent 10-289828 (similar disclosure to Japanese Patent ‘271, see paragraphs [0011], [0013, [0014] and examples 1-6 where the molar ratio of terephthalic acid to adipic acid is defined and a core/sheath filament is described having the low melting point sheath) each described the use formation of a low melting point polyester copolymer which was formed from a blend of ethylene glycol, terephthalic acid and adipic acid and wherein the molar ratio of terephthalic acid to adipic acid fell within the claimed range (and the adipic acid was added to control the melting temperature of the polyester polymer therein). Certainly for the core sheath filaments of Souders as modified by Mori, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select terephthalic acid and adipic acid from the list of acids and ethylene glycol from the list of diols when making a low melting point polyester copolymer which was suitable as an adhesive of a binder fiber as evidenced by any one of Battersby, Korean Patent 20140028960, Japanese Patent 10-298271 or Japanese Patent 10-289828 in the process of needling and molding (and welding) of a nonwoven formed with core sheath filaments as taught by Souders as modified by Mori.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Japanese Patent 2001-172828 for the same reasons as expressed in paragraph 4 of the Office action dated December 24, 2021.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
The applicant essentially argues that there was no specific reason or guidance suggested to show that it would have been obvious to those skilled in the art to select terephthalic acid and adipic acid from the list of acids and ethylene glycol from the list of diols in Mori and arrive at the specific molar ratio of materials now claimed. The newly cited references to any one of Battersby, Korean Patent 20140028960, Japanese Patent 10-298271 or Japanese Patent 10-289828 I provide guidance not only for the selection of terephthalic acid and adipic acid for the acid components when used with ethylene glycol, but they further show that one skilled in the art would have determined the amount of adipic acid added (molar ratio) relative to the terephthalic acid to be a function of the desired lowering of the melting point without decreasing the heat stability of the binder material and that the amount would have fallen within applicant’s identified range. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746